Brajnard, J.
The principal ground of error relied upon in this case, is, that the court, after finding certain facts alleged in the remonstrance, to be true, adjudged them to be insufficient to set aside the report of the auditors. The objection relates, chiefly, to the fact that the defendant purchased a vessel at Antigua, for the purpose of transporting the plaintiff’s property from thence to Guadaloupe, a proportion of the price of which purchase, was charged in his account against the plaintiff, and allowed by the auditors. This act, it is claimed, was beyond the scope of the defendant's authority ; no express authority having been given to him, for this purpose.
The court find, that, by law, the property could not be landed at Antigua, and that a transportation to some other place, became necessary ; that the vessel in which it was *560sent, was.chartered for that voyage only, and that the cap. tain refused to carry it to any other place ; that the defendant took advice, and in pursuance of such advice, as freights were very high, concluded to purchase the schooner liberty, to carry the property to a market ; and they infer, that although the defendant had no express authority, yet he had discretionary orders for that purpose, resulting from the nature of his agency, and the peculiar circumstances in which he was placed : And on this point, the rea! question, is, was this inference correct ?
It is a general and undeniable position, that an agent must act within the scope of his authority ; but in many instances, this scope will be extended, or varied, according to circumstances. To say, that a master, or super-cargo, could purchase a vessel, abroad, when he pleased, and bind the owners thereby, is what no man will pretend : And to say, that lie never can do this, in any instance, and in any emergency, would be equally absurd.
It is a settled principle of law, that the master of a vessel, as agent for the owners, can bind them for necessary supplies furnished the vessel. The supplies must, indeed, be necessary.
Suppose the master of a vessel bound to Batavia, loses his vessel at the cape of Good-Hope, but saves his cargo; and that another vessel cannot be taken up on freight or charter; may he not, under such circumstances, make a contract for the purchase of a vessel, which shall be binding on the owners ? When an agent is sent to a particular place with property to dispose of, and the means of conveyance is lost or destroyed, before his arrival at the place ,of destination, I know of no other course for him to pursue, but to hire or purchase other means, and to proceed. If the right of an agent to hire, or purchase, depend upon circumstances, the principle may as well be extended to the purchase of a. vessel as of a wagon.
In the present case, the defendant had the charge of the property ; it became necessary that he should convey it to a place different from the place of its original destination ; the *561vessel in which it was shipped, wholly failed him; it became necessary that he should either, freight, charter or purchase another. Í cannot say, that he acted without the scope of his authority, in making the purchase.
I think, therefore, that in the judgment complained of, there is nothing erroneous.
The other Judges, severally, concurred in this opinion, except Smith, J., who being related, by affinity, to one of the parties, did not judge.
Judgment affirmed.